Case 2:20-cv-02291-DOC-KES Document 179 Filed 09/18/20 Page 1 of 2 Page ID #:2796
Case 2:20-cv-02291-DOC-KES Document 179 Filed 09/18/20 Page 2 of 2 Page ID #:2797




         Accordingly, it is ORDERED that the following parties and individuals shall
  participate in the meeting:

           — From the City of Los Angeles: City representatives, including City
             Administrative Officer Richard Llewellyn, Jr.; Deputy Mayor for
             Homelessness Initiatives Jose “Che” Ramirez; Chief of Staff to Council
             President Nury Martinez, Ackley Padilla; and City Homelessness
             Coordinator Meg Barclay.

           — From the County of Los Angeles: Representatives from the Offices of
             Board of Supervisors Chair Kathryn Barger, Supervisor Mark Ridley-
             Thomas, and Supervisor Sheila Kuehl; Department of Mental Health
             Director Dr. Jonathan Sherin; Department of Health Services Director
             Dr. Christina Ghaly; Department of Public Social Services Director
             Antonia Jiménez; Department of Children and Family Services Director
             Bobby D. Cagle; Homeless Initiative Director Phil Ansell; and Los
             Angeles Homeless Services Authority (“LAHSA”) Executive Director
             Heidi Marston.

           IT IS SO ORDERED.




   CV-90 (12/02)              CIVIL MINUTES – GENERAL              Initials of Deputy Clerk CB

                                              2
